DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer (US 2019/0372133), and further in view of Wang (US 2003/0082434).
As to claim 1, Kemmer discloses a fuel cell (figure 1 #5, [0036]) comparing an electrode assembly (figure 1 #10, [0036]) and an interconnect in communication with the electrode assembly (figure 1 #40 or #50 or #60, [0038]) wherein the interconnect has a porosity gradient (figures 4 and 5, [0017], [0018], [0054] and [0055]). Kemmer is silent to wherein the fuel cell is a solid oxide fuel cell. Wang discloses a fuel cell that is a solid oxide fuel cell (abstract). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Wang as the fuel cell within Kemmer as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
As to claim 2, modified Kemmer discloses wherein, the interconnector has less porosity in the central region (figure 1 #86 or #85 or #70, [0024] and [0011]; Kemmer).
As to claim 3, modified Kemmer discloses wherein, the interconnect has an interior area which is impermeable to gas or fluid (figure 1 #86 or #85, [0011], Kemmer). 
As to claim 10, Kemmer discloses an interconnect (figure 1 #40 or #50 or #60, [0038]) for a fuel cell (figure 1 #5, [0036]) having a porosity gradient (figures 4 and 5, [0017], [0018], [0054] and [0055]). Kemmer is silent to wherein the fuel cell is a solid oxide fuel cell. Wang discloses a fuel cell that is a solid oxide fuel cell (abstract). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Wang as the fuel cell within Kemmer as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
As to claim 11, modified Kemmer discloses wherein, the interconnector has less porosity in the central region (figure 1 #86 or #85 or #70, [0024] and [0011]; Kemmer). 
As to claim 12, modified Kemmer discloses wherein, the interconnect has an interior area which is impermeable to gas or fluid (figure 1 #86 or #85, [0011], Kemmer). 
Claim 4-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kemmer (US 2019/0372133) as applied to claims 1 and 10 above, and further in view of Ishioka (US 2003/0038279).
As to claim 4, modified Kemmer is silent to wherein, the interconnect comprises a carbon matrix composite. Ishioka discloses an interconnector for a fuel cell (fuel cell separator, [0005], discussed throughout) wherein the interconnector comprises a carbon matrix composite ([0006]-[0013] and discussed throughout, show that the material is a carbon matrix composite). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials from the interconnector from Ishioka within Kemmer because the electroconductive resin has good mobility, chemical stability ([0022], Ishioka) and stable power generation capacity ([0053], Ishioka). 
As to claim 5, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof ([0009]-[0012] and discussed throughout, Ishioka).
As to claim 6, modified Kemmer discloses wherein, the carbon matrix composite further comprises metal particles ([0010] and discussed throughout, Ishioka). 
As to claim 7, modified Kemmer discloses wherein, the carbon matrix composite comprises a fiber preform and a carbon matrix ([0006]-[0012] and discussed throughout, to further explain the carbon fibers would be considered the fiber preform and the resin and graphite would make the matrix, Ishioka).  
As to claim 8, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0024], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Ishioka). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I). 
As to claim 13, modified Kemmer is silent to wherein, the interconnect comprises a carbon matrix composite. Ishioka discloses an interconnector for a fuel cell (fuel cell separator, [0005], discussed throughout) wherein the interconnector comprises a carbon matrix composite ([0006]-[0013] and discussed throughout, show that the material is a carbon matrix composite). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials from the interconnector from Ishioka within Kemmer because the electroconductive resin has good mobility, chemical stability ([0022], Ishioka) and stable power generation capacity ([0053], Ishioka).
As to claim 14, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof ([0009]-[0012] and discussed throughout, Ishioka).  
As to claim 15, modified Kemmer discloses wherein, the carbon matrix composite further comprises metal particles ([0010] and discussed throughout, Ishioka).  
As to claim 16, modified Kemmer discloses wherein, the carbon matrix composite comprises a fiber preform and a carob matrix ([0006]-[0012] and discussed throughout, to further explain the carbon fibers would be considered the fiber preform and the resin and graphite would make the matrix, Ishioka). 
As to claim 17, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0024], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Ishioka). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I).  
As to claim 18, modified Kemmer does not specifically state wherein,  the carbon matrix composite is thermo-mechanically stable at temperatures of greater than 400 degrees Celsius for greater than 100 hours. However, modified Kemmer discloses the same structure as the instant claimed invention (see claims 10-17 above) and thus would exhibited the same properties (see MPEP 2112.01 and 2112.02). 
As to claim 19, modified Kemmer discloses wherein, the carbon matrix composite has an electrical resistivity less than or equal to 0.1 milliohms-cm at 20 degrees Celsius ([0016], [0024], [0025] and discussed throughout, Ishioka, also see MPEP 2144.05).  
Claim 4-5, 7-9 and 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kemmer (US 2019/0372133) as applied to claims 1 and 10 above, and further in view of Oji (JP 2016/081901 as cited within IDS also see attached machine translation).
As to claim 4, modified Kemmer is silent to wherein, the interconnect comprises a carbon matrix composite. Oji discloses an interconnector for a fuel cell (page 1, fuel cell separator) wherein the interconnector comprises a carbon matrix composite (page 2, carbon fiber, and discussed throughout). It would have been obvious to use the materials for the interconnect from Oji within Kemmer as the fuel cell can be made lighter, thinner and smaller (page 3, Oji) and the strength and the conductivity can be secured (page 8, Oji). 
As to claim 5, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof (pages 1-3 and throughout Oji).
As to claim 7, modified Kemmer discloses wherein, the carbon matrix composite comprises a fiber preform and a carbon matrix (pages 1-3 and throughout, Oji; as the carbon matrix composite uses resin fibers there is a fiber preform and the carbon fibers are the carbon matrix). 
As to claim 8, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix (see figures that the carbon fibers are discontinuous; Oji).  
As to claim 9, modified Kemmer discloses wherein, the carbon matrix composite has a density less than or equal to 3.4 grams per cubic meter (page 2, Oji). 
As to claim 13, modified Kemmer is silent to wherein, the interconnect comprises a carbon matrix composite. Oji discloses an interconnector for a fuel cell (page 1, fuel cell separator) wherein the interconnector comprises a carbon matrix composite (page 2, carbon fiber, and discussed throughout). It would have been obvious to use the materials for the interconnect from Oji within Kemmer as the fuel cell can be made lighter, thinner and smaller (page 3, Oji) and the strength and the conductivity can be secured (page 8, Oji).  
As to claim 14, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof (pages 1-3 and throughout Oji). 
As to claim 16, modified Kemmer discloses wherein, the carbon matrix composite comprises a fiber preform and a carob matrix (pages 1-3 and throughout, Oji; as the carbon matrix composite uses resin fibers there is a fiber preform and the carbon fibers are the carbon matrix).
As to claim 17, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix (see figures that the carbon fibers are discontinuous; Oji).  
As to claim 18, modified Kemmer does not specifically state wherein,  the carbon matrix composite is thermo-mechanically stable at temperatures of greater than 400 degrees Celsius for greater than 100 hours. However, modified Kemmer discloses the same structure as the instant claimed invention (see claims 9-14 and 16-17 above) and thus would exhibited the same properties (see MPEP 2112.01 and 2112.02).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 17/225,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the slight differences in wording does not make them patentably distinct and the differences can be considered obvious by the cited prior art above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724